DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “training engine” in claims 3, 12, and 18, “device” in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell et al (US PG-PUB NO. 20190158813 A1) in view of Rowell et al (US PG-PUB NO. 20200342652 A1, herein referred as Rowell-1).
-Regarding claim 1, Rowell discloses a method comprising (Abstract; FIGS. 1-18): obtaining, using at least one processor of an electronic device (FIGS. 1-2), multiple calibration parameters (FIG. 1, system 122; [0042]; FIGS. 7B-10) associated with multiple sensors (FIG. 1, subsystem 110) of a selected mobile device (FIGS. 7, 9; [0082], “mobile device camera”; [0107], “mobile device”; [0138]); obtaining, using the at least one processor (FIGS. 1-2), an identification of multiple imaging tasks ([0002]; [0025], “performs all other CV tasks”; [0040]; [0045]; FIG. 1); obtaining, using the at least one processor (FIGS. 1-2), multiple [0004]; [0025], “capturing 3D images … reconstruct scenes”; [0028]; FIG. 6); and generating, using the at least one processor (FIGS. 1-2), multiple training images ([0040], “involving image … training neural networks”; [0118]) and corresponding meta information based on the calibration parameters, the identification of the imaging tasks, and the scene images ([0041]; [0050], “Metadata including calibration data, synchronization data, sensor data, image data”; [0066]; [0069]; [0119]; [0136]; FIGS. 3, 9); wherein the [0050]; [0136]; [0215], “new calibration metadata … including image data”), different ones of the [0254], “calibration metadata … corresponding camera module generating the image data”), and different pieces of the meta information correspond to different ones of the imaging tasks ([0025], “calibration metadata … performs all other CV tasks”; FIGS. 1, 9, 17).
Rowell does teach that successful application of computer vision (CV) techniques requires precise and accurate calibration of camera modules capturing image data processed using CV methods, camera calibration of devices including multiple cameras involves computing intrinsic parameters for each camera independently and then computing the relative extrinsic parameters between the two intrinsically calibrated cameras, and subsequent processing steps may then be performed on rectified images to accurately sense depth, track objects, enhance images, reconstruct scenes, and perform other CV tasks ([0004]). Rowell also teaches one or more neural processing unit(s) (NPUs) may be optimized to perform machine learning tasks involving image and/or sound processing routines for training neural networks and other machine learning models (FIG. 1, [0040]; [0118]). A person of ordinary skill in the art would understand that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (See, for example, Stahlfeld et al, US 11152785 B1: Abstract, FIG. 1).
In the same field of endeavor, Rowell-1 teaches systems and methods for generating synthetic image data including synthetic images, depth information, and optical flow data on mobile computing devices. Rowell-1 teaches that realistic perspectives captured in synthetic images are defined by camera views created from camera settings files, and the generated synthetic image datasets are used to train machine learning systems generating machine learning models for performing computer vision tasks (Rowell-1: Abstract; FIGS. 1-11; [0004]). Rowell-2 further teaches that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (Rowell-1: [0027], “provides image metadata for each synthetic image”; [0034], “camera calibration metadata … in the camera settings files to mirror parameters used in actual camera devices, the synthetic image data generation system can simulate the captured image quality, calibration accuracy, and camera performance under challenging capture conditions when capturing synthetic images”; FIG. 1, pipeline 120, service 103, indexing 108, unit 106; [0048]; [0062]; [0072]; FIG. 9, [0118], [0121]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rowell with the teaching of Rowell-1 by using synthetic image and meta information in order to automatically generating right data to incorporate into a training data set by removing barriers to obtaining image data for training neural networks and other machine learning systems.
-Regarding claim 10, Rowell discloses an electronic device comprising: at least one memory configured to store instructions (FIGS. 1-2; [0038]; [01006]); and at least one processing device configured when executing the instructions to: (Abstract; FIGS. 1-18; [0038]): obtain multiple calibration parameters (FIG. 1, system 122; [0042]; FIGS. 2, 7B-10) associated with multiple sensors (FIG. 1, subsystem 110) of a selected mobile device (FIGS. 7, 9; [0082], “mobile device camera”; [0107], “mobile device”; [0138]); obtain an identification of multiple imaging tasks ([0002]; [0025], “performs all other CV tasks”; [0040]; [0045]; FIGS. 1-2); obtain multiple [0004]; [0025], “capturing 3D images … reconstruct scenes”; [0028]; FIG. 6; FIGS. 1-2); and generate multiple training images ([0040], “involving image … training neural networks”; [0118]; FIGS. 1-2) and corresponding meta information based on the calibration parameters, the identification of the imaging tasks, and the scene images ([0041]; [0050], “Metadata including calibration data, synchronization data, sensor data, image data”; [0066]; [0069]; [0119]; [0136]; FIGS. 3, 9); wherein the [0050]; [0136]; [0215], “new calibration metadata … including image data”), different ones of the [0254], “calibration metadata … corresponding camera module generating the image data”), and different pieces of the meta information correspond to different ones of the imaging tasks ([0025], “calibration metadata … performs all other CV tasks”; FIGS. 1, 9, 17).
Rowell does teach that successful application of computer vision (CV) techniques requires precise and accurate calibration of camera modules capturing image data processed using CV methods, camera calibration of devices including multiple cameras involves computing intrinsic parameters for each camera independently and then computing the relative extrinsic parameters between the two intrinsically calibrated cameras, and subsequent processing steps may then be performed on rectified images to accurately sense depth, track objects, enhance images, reconstruct scenes, and perform other CV tasks ([0004]). Rowell also teaches one or more neural processing unit(s) (NPUs) may be optimized to perform machine learning tasks involving image and/or sound processing routines for training neural networks and other machine learning models (FIG. 1, [0040]; [0118]). A person of ordinary skill in the art would understand that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (See, for example, Stahlfeld et al, US 11152785 B1: Abstract, FIG. 1).
In the same field of endeavor, Rowell-1 teaches systems and methods for generating synthetic image data including synthetic images, depth information, and optical flow data on mobile computing devices. Rowell-1 teaches that realistic perspectives captured in synthetic images are defined by camera views created from camera settings files, and the generated synthetic image datasets are used to train machine learning systems generating machine learning models for performing computer vision tasks (Rowell-1: Abstract; FIGS. 1-11; [0004]). Rowell-2 further teaches that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (Rowell-1: [0027], “provides image metadata for each synthetic image”; [0034], “camera calibration metadata … in the camera settings files to mirror parameters used in actual camera devices, the synthetic image data generation system can simulate the captured image quality, calibration accuracy, and camera performance under challenging capture conditions when capturing synthetic images”; FIG. 1, pipeline 120, service 103, indexing 108, unit 106; [0048]; [0062]; [0072]; FIG. 9, [0118], [0121]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rowell with the teaching of Rowell-1 by using synthetic image and meta information in order to automatically generating right data to incorporate into a training data set by removing barriers to obtaining image data for training neural networks and other machine learning systems.
-Regarding claim 16, Rowell discloses a non-transitory machine-readable medium containing instructions that when executed cause at least one processor of an electronic device to: (Abstract; FIGS. 1-18; [0038]; [0106]): obtain multiple calibration parameters (FIG. 1, system 122; [0042]; FIGS. 2, 7B-10) associated with multiple sensors (FIG. 1, subsystem 110) of a selected mobile device (FIGS. 7, 9; [0082], “mobile device camera”; [0107], “mobile device”; [0138]); obtain an identification of multiple imaging tasks ([0002]; [0025], “performs all other CV tasks”; [0040]; [0045]; FIGS. 1-2); obtain multiple [0004]; [0025], “capturing 3D images … reconstruct scenes”; [0028]; FIG. 6; FIGS. 1-2); and generate multiple training images ([0040], “involving image … training neural networks”; [0118]; FIGS. 1-2) and corresponding meta information based on the calibration parameters, the identification of the imaging tasks, and the scene images ([0041]; [0050], “Metadata including calibration data, synchronization data, sensor data, image data”; [0066]; [0069]; [0119]; [0136]; FIGS. 3, 9); wherein the [0050]; [0136]; [0215], “new calibration metadata … including image data”), different ones of the [0254], “calibration metadata … corresponding camera module generating the image data”), and different pieces of the meta information correspond to different ones of the imaging tasks ([0025], “calibration metadata … performs all other CV tasks”; FIGS. 1, 9, 17).
Rowell does teach that successful application of computer vision (CV) techniques requires precise and accurate calibration of camera modules capturing image data processed using CV methods, camera calibration of devices including multiple cameras involves computing intrinsic parameters for each camera independently and then computing the relative extrinsic parameters between the two intrinsically calibrated cameras, and subsequent processing steps may then be performed on rectified images to accurately sense depth, track objects, enhance images, reconstruct scenes, and perform other CV tasks ([0004]). Rowell also teaches one or more neural processing unit(s) (NPUs) may be optimized to perform machine learning tasks involving image and/or sound processing routines for training neural networks and other machine learning models (FIG. 1, [0040]; [0118]). A person of ordinary skill in the art would understand that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (See, for example, Stahlfeld et al, US 11152785 B1: Abstract, FIG. 1).
In the same field of endeavor, Rowell-1 teaches systems and methods for generating synthetic image data including synthetic images, depth information, and optical flow data on mobile computing devices. Rowell-1 teaches that realistic perspectives captured in synthetic images are defined by camera views created from camera settings files, and the generated synthetic image datasets are used to train machine learning systems generating machine learning models for performing computer vision tasks (Rowell-1: Abstract; FIGS. 1-11; [0004]). Rowell-2 further teaches that the training images and corresponding meta information are generated concurrently, different ones of the training images correspond to different ones of the sensors, and different pieces of the meta information correspond to different ones of the imaging tasks (Rowell-1: [0027], “provides image metadata for each synthetic image”; [0034], “camera calibration metadata … in the camera settings files to mirror parameters used in actual camera devices, the synthetic image data generation system can simulate the captured image quality, calibration accuracy, and camera performance under challenging capture conditions when capturing synthetic images”; FIG. 1, pipeline 120, service 103, indexing 108, unit 106; [0048]; [0062]; [0072]; FIG. 9, [0118], [0121]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rowell with the teaching of Rowell-1 by using synthetic image and meta information in order to automatically generating right data to incorporate into a training data set by removing barriers to obtaining image data for training neural networks and other machine learning systems.
-Regarding claims 2, 11, and 17, Rowell  in view of Rowell-1 disclose the method of claim 1, the device of claim 10, and non-transitory machine-readable medium of Claim 16.
 The combination further teaches wherein different ones of the training images correspond to a sequence of consecutive image frames captured by the sensors over time (Rowell: FIG. 1; [0034]; [0058]; FIG. 9, [0107]; Rowell-1: FIG. 1, [0029]; [0088]).
-Regarding claims 3, 12, and 18, Rowell  in view of Rowell-1 disclose the method of claim 1, the device of claim 10, and non-transitory machine-readable medium of Claim 16.
 The combination further teaches providing the training images and the corresponding meta information to a convolutional neural network (CNN) training engine  configured to train multi-task CNNs (Rowell: FIG 9, [0118]; Rowell-1: FIG. 1, service 105; FIG. 9; [0070]; [0118]-[0121]; [0132], “training dataset … synthetic images, … scene metadata … image data metadata”; [0134], “convolutional neural networks”).
-Regarding claims 4, 13, and 19, Rowell  in view of Rowell-1 disclose the method of claim 1, the device of claim 10, and non-transitory machine-readable medium of Claim 16.
 The combination further teaches wherein the calibration parameters comprise intrinsic and extrinsic parameters of each sensor (Rowell: [0004], “extrinsic parameters … extrinsic parameters”; [0120]), lens model parameters (Rowell: [0029]; [0063]; FIG. 3, [0060]), noise model parameters (Rowell: FIG. 3, [0060]; FIG. 17, module 1705; [0192], “Signal to noise ratio”), and color mapping parameters (Rowell: [0086], “color calibration”; FIG. 3).
-Regarding claims 6, and 15, Rowell  in view of Rowell-1 disclose the method of claim 1 and the device of claim 10.
The combination further teaches wherein the training images emulate different levels of sensor noise and lens distortion reflecting different types and locations of the sensors (Rowell: FIG. 3; [0059], “various types of information”; [0060]; [0065], “relative position”; [0040]; [0118]; Rowell-1: 0118]-[0121]; [0132]).
-Regarding claim 7, Rowell  in view of Rowell-1 disclose the method of claim 1.
The combination further teaches wherein the imaging tasks comprise at least two of: depth mapping, optical flow mapping, semantic segmentation, scene recognition, object detection, high dynamic range (HDR) generation, Bokeh generation, and super-resolution (Rowell: [0045], “generating a depth map … detecting, classifying, and tracking objects … optical flow”; [0002]; [0004]).
-Regarding claim 8, Rowell  in view of Rowell-1 disclose the method of claim 1.
The combination further teaches wherein at least some of the meta information comprises ground truth scene meta information that exhibits pixel-level accuracy (Rowell-1: [0007]; [0028]; [0070], “synthetic images … using one or more metadata indices”; [0072], “determines ground truth depth information for each pixel included in a synthetic image”; [0121], “training database …. include synthetic image data metadata”).
-Regarding claim 9, Rowell  in view of Rowell-1 disclose the method of claim 1.
The combination further teaches wherein the scene images are selected from a public scene image dataset (Rowell-1: [0006], “these databases include one thousand or less images … street views of suburban scenes”; [0101]; [0105])
Allowable Subject Matter
Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664